DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are currently pending in the application.

Claim Objections
Claims 1, 7 are objected to because of the following informalities:  
Claim 1, lines 9-10, recite “an exhaust air duct having an opening which downstream of the nozzle is disposed in the first duct”, which should be revised to: 
--an exhaust air duct having an opening which is downstream of the nozzle and is disposed in the first duct [[in]] such 
Claim 7, recites “wherein the second duct at least in portions extends within the first duct”, which should be revised to: -- wherein the second duct at least partially extends within the first duct--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 2 & 5, recite the phrase “connected or capable of being connected to”.  This renders the claim indefinite, as it is unclear if the claim is actually requiring the first and capable of being connected to” does not actually require a physical connection, and merely suggests that the components can be connected in some manner at some point in time.  Coupled together, “connected or capable of being connected” implies no connection is required, rendering the claim ambiguous as to what is actually being required.
Claim 9, recites “in particular for an aircraft”.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (i.e. “an aircraft”) are part of the claimed invention.  Note, “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim”.  See MPEP § 2173.05(d).
Claims 2-8, 10 are rejected by virtue of dependence on base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone (US 3,441,045).
Regarding independent claim 1, Malone discloses an air supply system (“mixing ejector system”, Malone Fig. 1 below, “Another object of this invention is to provide an airflow delivery system to meet the flow rate requirements 20 of an aircraft compartment air conditioning system”) for a gas turbine engine (jet engine for an aircraft, having a compressor, Col. 1, ln. 45-49), comprising: 
- a first duct 3, 15, 17 (“low pressure supply line” that extends into a duct portion 17, Col. 2, ln. 53-56) which is connected or capable of being connected to a first compressor bleed air supply of the gas turbine engine (a low pressure section of the compressor); 
- a second duct 6 (“high pressure supply line”, Col. 2, ln. 49-52) which downstream of the first compressor bleed air supply is connected or capable of being connected to a second compressor bleed air supply of the gas turbine engine (to a high pressure section of the compressor);
- a nozzle 14 by way of which air from the second duct is capable of being blown into the first duct (Malone Fig. 1 below); and 
- an exhaust air duct 30 having an opening 31 which downstream of the nozzle 14 is disposed in the first duct 3 in such a manner that air blown by way of the nozzle 14 into the first duct 3 can flow out of the first duct through the opening into the exhaust air duct (Col. 3, ln. 25-31, “A tube 30 is connected at one end to housing 22 and the other end of said tube has an opening 31 exposed to the total pressure in duct 17 downstream of the diffuser discharge section 16. This total pressure pickup in tube 30 is communicated to housing 22 so as to expose the piston face 26 to the total pressure in duct 17”; note, the claim does not state where the “exhaust air duct” leads to or what it supplies, hence the limitation could be interpreted very broadly as any duct/passage that receives some portion of air that originates from the nozzle; in this case, air 

    PNG
    media_image1.png
    310
    593
    media_image1.png
    Greyscale

Regarding claim 2, Malone discloses the air supply system according to Claim 1, wherein the opening 31 of the exhaust air duct 30 is oriented toward the nozzle 14 (Malone Fig. 1 above, the opening 31 is opened in a direction facing the nozzle 14).  
Regarding claim 3, Malone discloses the air supply system according to Claim 1, comprising an adjustable valve 21 in the exhaust air duct 30 (Malone Fig. 1 above, the exhaust air duct 30 contains a “flow biased control device 21” that uses the total pressure of the air from the exhaust air duct to actuate the translating plug 25, which in turn controls the position of the plug 12 of the nozzle 14, Col. 3, ln. 19-28, ln. 43-50, Col. 3, ln. 69-Col. 4, ln. 10).  
Regarding claim 4, Malone discloses the air supply system according to Claim 1, comprising an adjustable valve 41 (“a shut- off valve 41
Regarding claim 5, Malone discloses the air supply system according to Claim 3, comprising a control installation (Col. 5, ln. 46-50, “a temperature control device is provided which comprises a temperature sensing means 40 responsive to the air temperature in duct 17, and a shut- off valve 41 located in the high pressure air supply line 6”) for controlling at least one valve 41 (“shut-off valve” in the second duct 6) as a function of a predefined pressure and/or a predefined temperature (Col. 5, ln. 50-55, “The valve 41 is normally in an open position and at a predetermined temperature sensed by temperature sensing means 40, is controllably actuated to be shut off.  In the embodiment illustrated, the temperature sensor means is set to close valve 41 at approximately 450°F.”).  
Regarding claim 6, Malone discloses the air supply system according to Claim 1, comprising a flow rate meter 21 in the first duct, in the second duct, and/or in the exhaust air duct (Col. 3, ln. 19-25, “To maintain an adequate air flow delivery rate to the cabin air conditioning system during changes in system back pressure, a flow biased control device 21 is provided which comprises a housing 22 having a piston 23 contained within said housing and a connecting rod 24 attached at one end to piston 23 and the other end to a translating plug 25”; Malone Fig. 1 above, the flow biased control device senses the flow through the duct portion 17 and adjusts the flow rate by manipulating the position of the plug 12).  
Regarding claim 7, Malone discloses the air supply system according to Claim 1, wherein the second duct 6 at least in portions extends within the first duct 3 (Malone Fig. 1 above).  
Regarding claim 9, Malone discloses a gas turbine engine (“a jet turbine engine” Claim 12), in particular for an aircraft (the engine is for a “jet turbine engine aircraft”), comprising an air supply system according to Claim 1 (Col. 2, ln. 18-25, “Another object of this invention is to provide an airflow delivery system to meet the flow rate requirements 20 of an aircraft compartment air conditioning system by bleeding high pressure and low pressure air from a jet engine compressor section and efficiently mixing them in proper proportions in order to meet and maintain constant, the requirements of the aircraft's air conditioning system at all normal operating levels of engine power”).  
Regarding claim 10, Malone discloses an aircraft, comprising the gas turbine engine according to Claim 9 (Col. 2, ln. 18-25, the system and jet turbine engine is for an aircraft, for supplying air to an aircraft compartment air conditioning system).  
Regarding claim 11, Malone discloses an aircraft, comprising an air supply system according to Claim 1 (Col. 2, ln. 18-25, the system and jet turbine engine is for an aircraft, for supplying air to an aircraft compartment air conditioning system; claim 12).

Claims 1, 2, 4, 7 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciofini (US 2011/0072827).
Regarding independent claim 1, Ciofini discloses an air supply system for a gas turbine engine (Ciofini Fig. 1A), comprising: 
- a first duct 127A, D, E which is connected or capable of being connected to a first compressor bleed air supply 21a (supplying low pressure air F5, Ciofini Fig. 1B below) of the gas turbine engine; 
- a second duct 22 which downstream of the first compressor bleed air supply is connected or capable of being connected to a second compressor bleed air supply F6 of the gas turbine engine; 

- an exhaust air duct 21b having an opening 21c which downstream of the nozzle 127B is disposed in the first duct (in the portion 127E of the first duct) in such a manner that air blown by way of the nozzle into the first duct can flow out of the first duct through the opening into the exhaust air duct (Ciofini Fig. 1B, the air blown by the nozzle 127B into the first duct mixes with air in the first duct and is received by the opening 21c).

    PNG
    media_image2.png
    357
    487
    media_image2.png
    Greyscale

Regarding claim 2, Ciofini discloses the air supply system according to Claim 1, wherein the opening 21c of the exhaust air duct 21b is oriented toward the nozzle 127B (Ciofini Fig. 1B above).
Regarding claim 4
Regarding claim 7, Ciofini discloses the air supply system according to Claim 1, wherein the second duct 22 at least in portions extends within the first duct 127A, D, E (Ciofini Fig. 1B above).
Regarding claim 8, Ciofini discloses the air supply system according to Claim 1, wherein the opening diameter of an opening of the nozzle 127B is smaller than the opening diameter of the opening 21c of the exhaust air duct 21b (Ciofini Fig. 1B above, the nozzle 127B is clearly smaller than the opening 21c, and therefore the diameter of the respective opening of the nozzle 127B would be smaller than the diameter of the opening of the exhaust air duct 21b).  

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various arrangements for an air supply system, bleeding air from the compressor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741